ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 12-137, concluding on the record certified to the Board pursuant to Rule l:20-4(f)(default by respondent) that CINZIA CIOFFI of LAWRENCEVILLE, who was admitted to the bar of this State in 2001, should be reprimanded for violating RPC 1.16(a)(2) (failure to withdraw from representation), RPC 1.16(d) (failure to protect client’s interests on termination of the representation), and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that CINZIA CIOFFI is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.